UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 Commission File Number000-52561 ANOTEROS, INC. (Exact name of Registrant as specified in its charter) Nevada 88-0368849 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11431 Venture Blvd., Suite 179, Sherman Oaks, CA 91423 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes No As of December 13, 2013 there were 47,375,913shares of the registrant’s $0.001 par value common stock issued and outstanding. ANOTEROS, INC. TABLE OF CONTENTS Page PART I.Financial Statements Item 1. Condensed Consolidated Balance Sheets as of June 30, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2013 and June 30, 2012 2 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and June 30, 2012 3 Notes to the Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of the Financial Condition and Results of Operations 7 Item 3. Quantitative and Qualitative Disclosures about Market Risk 9 Item 4. Controls and Procedures
